DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities: 
Claim 19 recites “is at least about 2 greater” should read “is at least about 2 times greater”
Claim 20 recites “is at least about 2 smaller” should read “is at least about 2 times smaller”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and 11 recite the limitation "the wires of the plurality of wires".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchand (US2011/0152993).
Regarding claim 1, Marchand discloses a device for treatment of a patient's cerebral aneurysm (see Abstract and Paragraph [0002]), comprising: 
a first permeable shell (384) having a proximal end (see Fig. 55), a distal end (see Fig. 55), a radially constrained elongated state configured for delivery within a catheter lumen (Paragraph [0010]), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (Paragraph [0010]), and a plurality of elongate filaments that are woven together to form a mesh (Paragraphs [0010], [0249]), the expanded state defining an interior cavity (see Fig. 55); and 
a second permeable shell (380) having a proximal end (see Fig. 55), a distal end (see Fig. 55), a radially constrained elongated state configured for delivery within a catheter lumen (Paragraph [0010]), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (Paragraph [0010]), and a plurality of elongate filaments that are woven together to form a mesh (the outer shell 384 and inner shell 380 may include any suitable material, dimension or feature of any other embodiment, Paragraph [0248]; 384 and 380 are a mesh or woven structure, Paragraph [0249]), 
wherein the second permeable shell sits within the interior cavity of the first permeable shell (see Fig. 55), and wherein the first and second permeable shells each have an average mesh density (Paragraph [0251]).
Marchand does not explicitly disclose wherein the average mesh density of the second permeable shell is smaller than the average mesh density of the first permeable shell. However, as Marchand teaches “For some embodiments, the mesh density of the inner structure 380 [second permeable shell] may be higher than a density of the mesh structure of the outer shell or structure 384 [first permeable shell]” (Paragraph [0251]), it would have been obvious to one of ordinary skill in the art that other embodiments of Marchand encompass or at least make obvious a mesh density of the inner structure [second permeable shell] as not higher than the density of the outer mesh structure [first permeable shell], and thus necessarily either having equal mesh densities, or a mesh density of the  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, the claimed limitations are considered at least obvious over the teachings of the prior art.
Regarding claim 2, Marchand discloses the device of claim 1, Marchand further discloses wherein each of the plurality of filaments forming the first permeable shell has a proximal and distal end, wherein the proximal ends of the plurality of filaments of the first permeable shell are gathered in a proximal marker band (hub or marker 388, see Fig. 55; Paragraphs [0020], [0248]).  
Regarding claim 3, Marchand discloses the device of claim 2, Marchand further discloses wherein each of the plurality of filaments forming the second permeable shell has a proximal and distal end, wherein the proximal ends of the plurality of filaments of the second permeable shell are gathered in the proximal marker band (hub or marker 388, see Fig. 55; Paragraphs [0020], [0248]).  
Regarding claim 4, Marchand discloses the device of claim 2, Marchand further discloses wherein the distal ends of the plurality of filaments forming the first permeable shell are gathered in a first distal marker band (distal hub 386, Paragraph [0248]; where the filaments are gathered in the hub or marker, Paragraph [0020]).  
Regarding claim 5, Marchand discloses the device of claim 3, Marchand further discloses wherein the distal ends of the plurality of filaments forming the second permeable shell are gathered in a second distal marker band (hub or marker 382, Paragraph [0247]; where the filaments are gathered in the hub or marker, Paragraph [0020]).  
Regarding claim 6, Marchand discloses the device of claim 1; yet, is silent regarding wherein the mesh of the first permeable shell has a different braid angle than the mesh of the second permeable shell. Marchand teaches different aspect ratio and thus the angles of the braided mesh at different portions being different (Paragraph [0169]). It would have been obvious to one of ordinary skill in the art that other embodiments of Marchand encompass or at least make obvious the mesh of first permeable shell having a different braid angle than the mesh of the second permeable shell. "[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, the claimed limitations are considered at least obvious over the teachings of the prior art.
 Regarding claim 7, Marchand discloses the device of claim 1. As discussed above, it would have been obvious for the average mesh density of the second permeable shell to be smaller than the average mesh density of the first permeable shell. Thus, the mesh of the first permeable shell would be softer than the mesh of the second permeable shell, since the higher strand density of the first permeable shell would result in a shell that is more stiff than the second permeable shell. Since the second permeable shell would have a lower strand density and Paragraph [0123] of Marchand which expresses radial stiffness as a function of the number of filaments.   
Regarding claim 8, Marchand discloses the device of claim 1, Marchand further discloses wherein a height of the expanded state of the second permeable shell is less than a height of the expanded state of the first permeable shell (see Fig. 55, Paragraph [0247]).  
Regarding claim 9, Marchand discloses the device of claim 1, Marchand further discloses wherein a height of the expanded state of the second permeable shell is substantially the same as a height of the expanded state of the first permeable shell (internal gap may be about 0.2mm, Examiner interprets this gap difference in heights between the outer and inner shell as substantially the same, Paragraph [0247]).  
Regarding claim 10, Marchand discloses the device of claim 1, Marchand further discloses wherein each of the wires of the plurality of wires of the first permeable shell has a diameter between about 0.0005" and about 0.00075" (smaller filaments 14 may have a diameter of about 0.0004 inches to about 0.0015 inches which encompasses the claimed range, Paragraph [0154], where filaments 14 may have any dimension as any other embodiment, Paragraph [0248]).  
Regarding claim 11, Marchand discloses the device of claim 1, Marchand further discloses wherein each of the wires of the plurality of wires of the second permeable shell has a diameter between about 0.00125" and about 0.002" (larger filaments 14 may have a diameter of about 0.001 to about 0.004 inches which encompasses the claimed range, Paragraph [0154], where filaments 14 may have any dimension as any other embodiment, Paragraph [0248]).  

Regarding claim 13, Marchand discloses the device of claim 1, Marchand further discloses wherein the second permeable shell is made from between about 18 and 48 filaments (shell may be formed using 10 to 300 filaments which encompasses the claimed range, Paragraph [0163], where the shell may have the same number of filaments as any other embodiment, Paragraph [0248]).  
Regarding claim 14, Marchand discloses the device of claim 1. As discussed above, it would have been obvious for the average mesh density of the second permeable shell to be smaller than the average mesh density of the first permeable shell. Marchand teaches the filaments of the shells having different diameters (see claim 2 and claim 3 and paragraph 0154 of Marchand); however, does not explicitly disclose wherein the plurality of filaments forming the second permeable shell have a larger diameter than the plurality of filaments forming the first permeable shell.  Marchland teaches the properties of the shell can be adjusted based on treatment by using different dimeter of filaments (paragraphs 00150-0154).   It would have been obvious to one of ordinary skill in the art that Marchand encompass or at least make obvious the plurality of filaments forming the second permeable shell being larger in diameter than the plurality of filaments forming the first permeable shell in order to adjust to the treatment being performed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, the claimed limitations are considered at least obvious over the teachings of the prior art. 
Regarding claim 15, Marchand discloses the device of claim 1. As discussed above, it would have been obvious for the average mesh density of the second permeable shell to be smaller than the average mesh density of the first permeable shell. Thus, there would be a smaller number of filaments form the second permeable shell than the first permeable shell.  Where Marchand discloses the mesh density is a function of total number of filaments of the device in Paragraph [0130]; where changing the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the number of filaments of the second permeable shell to be less than the first permeable shell for providing a desired amount of occlusion between the portions of the device, since applicant has not disclosed that having the difference in the amounts of filaments between portions of the device, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other designs as stated in Paragraph [0062] of the instant specification.
Regarding claim 16, as discussed above, Marchand discloses the device of claim 1, and it would have been obvious for the average mesh density of the second permeable shell to be smaller than the average mesh density of the first permeable shell. However, Marchland does not explicitly disclose wherein the average pore size of the second permeable shell is larger than the average pore size of the first permeable shell. Marchand discloses the average pore size is a function of the density of the device in Paragraph [0130]. Where a lower density shell would result in a larger pore size than a higher density shell (Paragraph [0130]). 
Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the average pore size of the second permeable to be larger than the average pore size of the first permeable shell. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller,  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the average pore size of the second permeable shell to be larger than the average pore size of the first permeable shell for the providing a desired amount of occlusion between the portions of the device, since applicant has not disclosed that having the average pore size differences, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other designs as stated in Paragraph [0079] of the specification.
Regarding claim 17, as discussed above, Marchand makes obvious the device of claim 16; yet, is silent regarding wherein the average pore size of the second permeable shell is between about 150 microns and about 1 mm. Marchand discloses the average pore size of any suitable portion of the device being less than 300 microns (Paragraph [0135]) which encompasses the claimed range.  Furthermore, Marchland teaches the pore size needs to be optimized to determine the amount of occlusion provided by device (Paragraph [0121]). Therefore the pore size is a result effective variable in that changing the pore size affects the amount the device occludes the aneurysm. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the device of Marchand to have an average pore size of the second permeable shell be between 150 microns to 1mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the average pore size of the second permeable shell be between 150 microns to 1mm for a pore size that provides the optimal amount of occlusion desired for the surgical procedure (Paragraph [0121]). 
Regarding claim 18, as discussed above, Marchand makes obvious the device of claim 16; yet, is silent regarding wherein the average pore size of the first permeable shell is between about 100 microns and about 300 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the average pore size of the second permeable shell be between 150 microns to 1mm for a pore size that provides the optimal amount of occlusion desired for the surgical procedure (Paragraph [0121]). 
Regarding claim 19, as discussed above, Marchand makes obvious the device of claim 16; yet, is silent regarding wherein the average pore size of the second permeable shell is at least about 2 greater than the average pore size of the first permeable shell. Marchand discloses the average pore sizes may be provided on any suitable portion of the device (Paragraph [0135]). Where the density of the portions of the device are related to the average pore sizes of those portions (see Paragraph [0130]).  Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the average pore size of the second permeable shell to be at least 2 times greater than the average pore size of the first permeable shell. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the average pore size of the second permeable shell to be at least 2 times greater than the average pore size of the first 
Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the average pore size of the second permeable shell to be at least 2 times greater than the average pore size of the first permeable shell in order to provide the optimal amount of occlusion desired for the surgical procedure (Paragraph [0121]). 
Regarding claim 20, as discussed above, Marchand discloses the device of claim 1 and  it would have been obvious for the average mesh density of the second permeable shell to be smaller than the average mesh density of the first permeable shell.  Thus, to adjust average mesh density of the second permeable shell relative to the first shall would have been obvious to one of ordinary skill in the art.  Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the average mesh density of the second permeable shell to be at least 2 times smaller than the average pore size of the first permeable shell. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the average mesh density of the second permeable shell to be at least 2 times smaller than the average mesh density of the first permeable shell for the providing a desired amount of occlusion between the portions of the device, since applicant has not disclosed that having the average mesh density of the shells vary by the amount claimed, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other designs as stated in Paragraph [0080] of the instant specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/             Supervisory Patent Examiner, Art Unit 3771